Case:
Case: 2:19-cv-00056-WOB-CJS
      2:19-cv-00019-WOB-CJS Doc
                            Doc #:
                                #: 43-2
                                   67 Filed:
                                        Filed:11/07/19
                                               11/21/19 Page:
                                                         Page:1 1ofof2 2- Page
                                                                          - PageID#:
                                                                                  ID#:1062
                                                                                       762
                                                                                          llla.atern Distriot of Xentuoky
                                                                                                 FIL ID
                                                                                               NOV -7 2019
                                   UNITED STATES DISTRICT COURT                                   AT COVINGTON
                                                                                                 ROBERT R. CARR
                                   EASTERN DISTRICT OF KENTUCKY                             CLERK U.S. DISTRICT COURT
                                         NORTHERN DIVISION
                                             AT COVINGTON

     NICHOLAS SANDMANN, by and                                 CASE NO. 2:19-cv-19-WOB-CJS
     through his parents and natural
     guardians, TED SANDMANN                                   JUDGE BERTELSMAN
     and JULIE SANDMANN,
                                                               MAGISTRATE JUDGE SMITH
                      Plaintiff,
                                                               ORDER GRANTING JOINT MOTION
     v.                                                        TO CONTINUE SCHEDULING
                                                               CONFERENCE AND TO SET DATE
     WP COMPANY LLC d/b/ a THE                                 BY WHICH TO ANSWER OR
     WASHINGTON POST,                                          OTHERWISE PLEAD

                      Defendant.

             Plaintiff Nicholas Sandmann and Defendant WP Company LLC d/b/a The

    Washington Post having filed a joint motion to continue the scheduling conference

    currently set for December 3, 2019 and to extend the time by which the Washington Post

    must answer or otherwise respond to the Plaintiffs First Amended Complaint, and the

    Court having reviewed the motion and being otherwise sufficiently advised;
                                                               ( \)OC..· "''")
                                                          ;J
             IT IS HEREBY ORDERED that the motion is GRANTED. The currently scheduled

    Fed. R. Civ. P.   26 (f)   conference shall now be held on        J     A.:Pi   day of January,   2020   at

      f /)   wi. .m. All other directives contained in the Court's Order (Doc #64) remain in
    place. Further, the Washington Post shall have up to and including December 11, 2019 to

    answer or otherwise respond to the Plaintiffs First Amended Complaint.

                          •    !   ff
             Dated this        / ! ';   of November,   2019.




                                                           UNITED STATES DISTRICT JUDGE
Case:
Case: 2:19-cv-00056-WOB-CJS
      2:19-cv-00019-WOB-CJS Doc
                            Doc #:
                                #: 43-2
                                   67 Filed:
                                        Filed:11/07/19
                                               11/21/19 Page:
                                                         Page:2 2ofof2 2- Page
                                                                          - PageID#:
                                                                                  ID#:1063
                                                                                       763




    Tendered by:


    Isl Todd V. McMurtry
    Todd V. McMurtry
    Kentucky Bar No. 82101
    tmcmurtry@hemmerlaw.com
    Kyle M. Winslow
    Kentucky Bar No. 95343
    kwinslow@hemmerlaw.com
    250 Grandview Drive, Ste. 500
    Ft. Mitchell, KY 41017
    Tel: 859-344-1188
    Fax:859-578-3869

    L. Lin Wood (pro hac vice)
    lwood@linwoodlaw.com
    Nicole Jennings Wade (pro hac vice)
    nwade@linwoodlaw.com
    G. Taylor Wilson (pro hac vice)
    twilson@linwoodlaw.com
    Jonathan D. Grunberg (pro hac vice)
    jgrunberg@linwoodlaw.com
    1180 W. Peachtree Street, Ste. 2040
    Atlanta, GA 30309
    Tel: 404-891-1402
    Fax: 404-506-9111

    Trial Attorneys for Plaintiff
